OPINION — AG — ** DENTISTS — LICENSE — QUALIFICATIONS ** QUESTION: AN APPLICANT FOR EXAMINATION FOR A LICENSE TO PRACTICE DENTISTRY IN OKLAHOMA PRESENTS AS HIS CREDENTIALS A LETTER FROM THE DEAN OF THE SCHOOL STATING THAT HE HAS COMPLETED ALL THE ACADEMIC REQUIREMENTS OF THE SCHOOL BUT DUE TO A VIOLATION OF A SCHOOL RULES THE DISCIPLINARY COMMITTEE HAS SEEN FIT TO WITHHOLD THE ISSUANCE OF HIS DIPLOMA UNTIL NEXT YEAR. UNDER THE STATUTES WILL SUCH A LETTER FROM THE DEAN OF A SCHOOL BE SUFFICIENT TO QUALIFY THE APPLICANT FOR EXAMINATION ? — NEGATIVE CITE: 59 O.S. 273 [59-273] (FRED HANSEN)